Citation Nr: 0630966	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  00-22 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefit sought on appeal.  

The Board remanded this issue in July 2005 for additional 
development.  The case was returned to the Board for review 
on the issue as outlined above.


FINDING OF FACT

The veteran's diabetes mellitus began more than one year 
after he completed his active service, and the diabetes 
mellitus is not the result of a disease or injury in service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in November 2003 and 
August 2005 correspondence fulfills the provisions of 38 
U.S.C.A. § 5103(a) save for a failure to provide notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  The 
claim was thereafter readjudicated in the April 2006 
supplemental statement of the case.  The April 2006 
supplemental statement of the case provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  The failure 
to initially provide notice of the type of evidence necessary 
to establish a disability rating or effective date is 
harmless because the preponderance of the evidence is against 
the appellant's claim for service connection, and any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making compliance with the timing requirements 
of 38 U.S.C.A. § 5103 impossible.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claim, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence of any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available and there is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claim. 

Background

The veteran's personnel records show that he served in the 
Air Force as a Security Policeman.  Service medical records 
are negative for treatment or diagnosis of diabetes mellitus 
or related symptoms.  The veteran did not serve in the 
Republic of Vietnam and his only non-stateside duty was in 
Ubon Airfield, Thailand from June 1971 to July 1972.  The 
veteran claims that he was exposed to leaking drums of Agent 
Orange located in a petroleum and lubricant storage building 
at Ubon Airfield in Thailand as well as while on jungle 
patrol missions surrounding the airbase.  The veteran also 
cited another incident of exposure between 1975 and 1977 when 
the firing range was closed down at Ellington Air Force Base 
in part due to the use of Agent Orange as a defoliant.  

In March 2000 and in 2003, the veteran submitted internet 
articles regarding the extent of Agent Orange exposure in 
Thailand.  Some articles refer to secret testing of chemical 
weapons in Thailand and cover ups.  

At his May 2000 VA peripheral nerves examination, it was 
noted that the veteran had a history of diabetes diagnosed 
two years ago and treated with Glipizide.  

A letter from the Department of Defense dated in January 2003 
verified that Agent Orange operations were conducted in 
Thailand from 1964 to 1965 and at Eglin Air Force Base in 
Florida in 1952 and intermittently from 1962 to 1970.  
Personnel records show the veteran was stationed in the 
following locations:

Bergstrom Air Force Base, Texas                              
November 1970 to June 1971
Ubon Airfield, Thailand                                             
June 1971 to July 1972
Ellington Air Force Base, Texas                                
July 1972 to March 1976
Dyess Air Force Base, Texas                                     
April 1976 to September 1977

At his August 2004 Travel Board hearing, the veteran 
testified that he was exposed to Agent Orange while stationed 
in Thailand during the Vietnam conflict.  He stated he went 
into a storage room and came into contact with leaking drums 
which had orange stripes around them.  He indicated that it 
was well established that 85 percent of Thailand was exposed 
to Agent Orange.  He also argued that there was Agent Orange 
at various American Air Force bases.  

In August 2005, the RO sent the veteran a letter asking him 
to provide specific details about his alleged exposure to 
herbicides such as dates, duties, locations, and units of 
assignment.  The RO received no response from the veteran.  

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury. If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as diabetes mellitus are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 
3.309(e).  Chloracne, porphyria cutanea tarda, and subacute 
peripheral neuropathy must be manifest within one year after 
the last exposure to a herbicide agent and respiratory 
cancers within 30 years.  38 C.F.R. § 3.307(a)(6).  For the 
purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

Analysis

The evidence does not show that any of the veteran's service 
involved actual visits within the country of Vietnam.  The 
Department of Defense report did verify that Agent Orange 
operations were conducted in Thailand from 1964 to 1965 and 
at Eglin Air Force Base in 1952 and intermittently from 1962 
to 1970; however, the veteran's service in Thailand was well 
after the documented reports of usage and there is no 
evidence that the veteran was stationed at Eglin Air Force 
Base in Florida.  In addition, there is no credible evidence 
that he was actually exposed to Agent Orange while stationed 
in Thailand.  Although the veteran was asked to provide 
additional information to the RO, he did not respond to the 
August 2005 letter.  The "the duty to assist is not always a 
one-way street.  If a veteran (appellant) wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190. 
192 (1991); See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).

Likewise, while it is argued that the internet articles 
provided by the veteran are supportive of the claim for 
service connection, the Board finds that such generic texts, 
which do not address the facts in this particular veteran's 
own case, and with a sufficient degree of medical certainty, 
do not amount to competent medical evidence of causality.  
Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 
(1996).  Therefore, the Board assigns more weight to the 
objective medical evidence of record as outlined above.

Consequently, service connection may not be granted under the 
Agent Orange provisions of the law.

Aside from the above-mentioned presumptive provisions, 
service connection may be established by satisfactory proof 
of direct service connection.

Service medical records are negative for complaints, 
treatment, or diagnosis of diabetes.  There is no medical 
evidence of a diagnosis of diabetes until approximately 1998, 
approximately 21 years after separation from service.

As the record shows no diabetes mellitus until many years 
after service and includes no competent medical opinion 
relating current diabetes mellitus to service, a 
preponderance of the evidence is against the claim.  In 
addition, presumptive service connection for diabetes 
mellitus as secondary to exposure to herbicides is not 
available because this veteran did not serve in Vietnam at 
any time from January 1962 to May 1975.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The benefit of the doubt 
doctrine is not for application, and entitlement to service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.



____________________________________________
      D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


